In the

      United States Court of Appeals
                      For the Seventh Circuit
                          ____________________  

Nos.  11-­‐‑3275  &  11-­‐‑3559  
STEPHANIE  JANE  BOND,  
                                                              Plaintiff-­‐‑Appellee,  
                                         v.  

MICHAEL  R.  ATKINSON,  et  al.,  
                                                       Defendants-­‐‑Appellants.  
                          ____________________  

               Appeals  from  the  United  States  District  Court  
                         for  the  Central  District  of  Illinois.  
              No.  11-­‐‑CV-­‐‑2059  —  Michael  P.  McCuskey,  Judge.  
                          ____________________  

   ARGUED  SEPTEMBER  10,  2012  —  DECIDED  AUGUST  26,  2013  
                  ____________________  

  Before   EASTERBROOK,   Chief   Judge,   and   CUDAHY   and  
KANNE,  Circuit  Judges.  
    EASTERBROOK,  Chief  Judge.  Stephanie  Bond  was  shot  three  
times  by  her  husband,  who  then  killed  himself.  She  survived  
and  filed  this  suit  against  state  and  local  police  officers  and  
other  public  officials,  contending  that  they  violated  her  con-­‐‑
stitutional   rights   under   the   fourteenth   amendment   by   not  
enforcing  an  order  of  protection  issued  by  a  state  court  and  
by  failing  to  confiscate  her  husband’s  guns  after  his  state-­‐‑law  
Nos.  11-­‐‑3275  &  11-­‐‑3559                                                   2  

right   to   own   firearms   had   been   revoked.   As   a   claim   under  
the  fourteenth  amendment’s  due  process  clause,  Bond’s  suit  
is   doomed   by   decisions   such   as   Castle   Rock   v.   Gonzales,   545  
U.S.   748   (2005),   and   DeShaney   v.   Winnebago   County   Depart-­‐‑
ment  of  Social  Services,  489  U.S.  189  (1989).  But  Bond  invokes  
the   equal   protection   clause.   DeShaney   observes   that   equal-­‐‑
protection  claims  may  succeed  even  when  due-­‐‑process  theo-­‐‑
ries  fail.  489  U.S.  at  197  n.3.  A  state  is  not  obliged  to  protect  
residents   from   crime   (that’s   the   holding   of   Castle   Rock   and  
DeShaney),  but  when  the  state  chooses  to  provide  protective  
services  it  cannot  protect  men  while  failing  to  protect  wom-­‐‑
en.   The   state   must   provide   equal   protection   of   the   laws,  
without   discriminating   on   account   of   race,   sex,   religion,   or  
other  criteria  the  Constitution  places  off  limits.  
    Bond  contends  in  this  suit  under  42  U.S.C.  §1983  that  the  
defendants  discriminated  against  her  on  account  of  sex.  She  
does  not  present  a  class-­‐‑of-­‐‑one  claim,  on  which  see  Del  Mar-­‐‑
celle   v.   Brown   County   Corp.,   680   F.3d   887   (7th   Cir.   2012)   (en  
banc),  but  contends  that  she  has  been  disfavored  in  common  
with  other  women  by  defendants’  failure  to  enforce  the  laws  
against  domestic  violence  and  to  confiscate  guns  from  poten-­‐‑
tially  dangerous  men.  Defendants  asked  the  district  judge  to  
rule  in  their  favor  on  the  ground  of  qualified  immunity.  The  
court   referred   this   motion   to   a   magistrate   judge,   who   re-­‐‑
marked  that  the  rule  against  sex  discrimination  is  well  estab-­‐‑
lished   and   recommended   denying   the   motion.   2011   U.S.  
Dist.  LEXIS  119778  at  *18–19  (C.D.  Ill.  Sept.  8,  2011).  The  dis-­‐‑
trict   judge   accepted   this   recommendation,   2011   U.S.   Dist.  
LEXIS   118026   at   *4   (C.D.   Ill.   Oct.   13,   2011),   and   defendants  
immediately   appealed   under   the   doctrine   of   Mitchell   v.   For-­‐‑
syth,  472  U.S.  511  (1985),  which  treats  the  rejection  of  an  im-­‐‑
3                                                  Nos.  11-­‐‑3275  &  11-­‐‑3559  

munity   defense   as   a   final   decision   for   the   purpose   of   28  
U.S.C.  §1291.  
    The  rule  against  sex  discrimination  in  law  enforcement  is  
clearly   established,   just   as   the   district   court   observed.   But  
does  Bond’s  complaint  adequately  allege  sex  discrimination?  
Ashcroft  v.  Iqbal,  556  U.S.  662  (2009),  shows  that  an  appellate  
court  may  resolve  a  qualified-­‐‑immunity  appeal  by  deciding  
that  the  complaint  does  not  state  a  plausible  claim.  
    According   to   the   complaint,   relatives   of   Gabriel   Omo-­‐‑
Osagie,  Bond’s  husband,  told  police  in  November  2009  that  
he  had  become  suicidal  and  potentially  violent.  Bond  herself  
reported   that   Omo-­‐‑Osagie   had   hit   her   and   had   acquired   an  
arsenal  of  guns,  some  of  them  stolen,  though  he  lacked  legal  
authority   to   own   any   firearm.   A   court   issued   an   order   of  
protection   requiring   Omo-­‐‑Osagie   to   stay   away   from   Bond.  
Police  arrested  Omo-­‐‑Osagie  for  domestic  battery,  but  a  state  
judge  released  him.  
      Bond   asked   the   police   to   confiscate   Omo-­‐‑Osagie’s   guns;  
according   to   the   complaint,   an   officer   of   the   Champaign  
County  sheriff’s  office  replied  that,  as  long  as  Omo-­‐‑Osagie’s  
name   was   on   the   title   to   the   couple’s   house,   confiscation  
could   proceed   only   with   a   court   order,   which   neither   the  
sheriff’s   office   nor   Bond   ever   sought.   The   complaint   adds,  
however,   that   neither   Illinois   law   nor   the   sheriff’s   office   re-­‐‑
quires  judicial  permission.  (A  warrant  would  have  been  nec-­‐‑
essary  to  enter  a  house  in  order  to  search  for  the  guns  over  
the  occupants’  protests,  but  Bond  might  have  had  authority  
to   consent   to   an   entry.)   In   late   November   Omo-­‐‑Osagie   ad-­‐‑
mitted   to   some   of   the   defendants   that   he   had   violated   the  
order  of  protection,  but  (as  in  Castle  Rock)  he  was  not  arrest-­‐‑
ed.  On  February  27,  2010,  Omo-­‐‑Osagie  shot  Bond  three  times  
Nos.  11-­‐‑3275  &  11-­‐‑3559                                                 4  

and  then  killed  himself.  Not  until  March  2010  did  the  Illinois  
State   Police   begin   to   collect   and   dispose   of   Omo-­‐‑Osagie’s  
weapons.  
    That’s   the   outline   of   the   complaint’s   narration,   which  
poses   the   question:   Where’s   the   sex   discrimination?   Bond  
does  not  allege  that  police  confiscate  guns  from  women  who  
should  not  possess  them,  while  leaving  guns  in  the  hands  of  
men  who  should  not  possess  them.  The  complaint  does  not  
allege  that  defendants  require  a  warrant  to  confiscate  men’s  
firearms  while  not  waiting  for  a  warrant  to  confiscate  wom-­‐‑
en’s   firearms.   It   does   not   allege   that   police   vigorously   en-­‐‑
force   protective   orders   issued   for   the   benefit   of   men   while  
not  enforcing  orders  issued  for  the  benefit  of  women.  It  does  
not   allege   that   the   police   arrest   women   who   threaten   or   at-­‐‑
tack  male  domestic  partners,  while  failing  to  arrest  men  who  
threaten  or  attack  female  domestic  partners.  Bond  does  con-­‐‑
tend  that  the  police  described  her  as  “only  crying  wolf,”  but  
both   men   and   women   cry   wolf.   This   is   just   another   way   of  
expressing   the   proposition   that   Bond’s   estimate   of   the   risk  
differed  from  the  officers’  estimate;  it  does  not  tend  to  show  
sex  discrimination.  
    Bond’s  principal  theory  is  that  enforcing  the  laws  against  
domestic   violence   is   a   low   priority   for   state   and   local   law-­‐‑
enforcement  agencies  in  Illinois.  Because  roughly  85%  of  the  
victims  of  domestic  violence  are  female,  see  Bureau  of  Justice  
Statistics,  Intimate  Partner  Violence  1993–2001  (2003),  a  policy  
of  weak  enforcement  injures  women  disproportionately  and  
therefore  violates  the  Constitution.  
    The   problem   with   that   approach   is   that   the   harm   comes  
from  disparate  impact  rather  than  disparate  treatment.  Some  
statutes,   prominently   Title   VII   of   the   Civil   Rights   Act   of  
5                                                   Nos.  11-­‐‑3275  &  11-­‐‑3559  

1964,   deem   disparate   impact   a   form   of   discrimination.   See,  
e.g.,  Griggs  v.  Duke  Power  Co.,  401  U.S.  424  (1971).  (Griggs  it-­‐‑
self  concerned  race  discrimination,  but  sex  discrimination  is  
treated   the   same   under   Title   VII.)   Yet   the   Supreme   Court  
held  in  Washington  v.  Davis,  426  U.S.  229  (1976),  that  dispar-­‐‑
ate  impact  does  not  violate  the  equal  protection  clause  of  the  
fourteenth  amendment  and  cannot  be  redressed  by  suits  un-­‐‑
der  §1983.  See  also,  e.g.,  Personnel  Administrator  of  Massachu-­‐‑
setts  v.  Feeney,  442  U.S.  256  (1979).  
    To   obtain   relief,   a   plaintiff   must   show   intentional   dis-­‐‑
crimination—that   the   defendants   wanted   men   (but   not  
women)  left  at  large  to  injure  their  domestic  partners.  Feeney  
holds   that   it   is   not   enough   to   show   that   state   actors   knew  
that   women   would   fare   worse   than   men   under   an   official  
policy;   instead   the   plaintiff   must   show   that   the   state   actors  
adopted  that  policy  because  of,  not  in  spite  of  or  with  indif-­‐‑
ference   to,   its   effect   on   women.   Id.   at   279.   Yet   Bond’s   com-­‐‑
plaint   does   not   allege   that   any   defendant   decided   to   give  
domestic-­‐‑relations   crimes   a   low   priority   because   that   would  
injure   women.   The   allegation   instead   is   that   the   defendants  
thought  that  Bond  and  Omo-­‐‑Osagie  were  just  involved  in  a  
“messy   divorce”   in   which   the   risk   of   serious   violence   was  
modest   compared   with   other   crimes   such   as   murder,   rape,  
armed  robbery,  financial  fraud,  and  sexual  abuse  of  minors.  
This  a  sex-­‐‑neutral  reason.  Defendants  were  wrong  about  the  
risk   Omo-­‐‑Osagie   posed   to   Bond,   but   the   Constitution   does  
not  guarantee  mistake-­‐‑free  law  enforcement.  
    The   complaint’s   allegations   concerning   the   non-­‐‑
confiscation  of  Omo-­‐‑Osagie’s  weapons  do  not  even  allege  a  
disparate  effect  on  women.  Perhaps  the  defendants  violated  
Illinois  law,  or  perhaps  the  person  to  whom  Bond  spoke  lied  
Nos.  11-­‐‑3275  &  11-­‐‑3559                                                 6  

to  her  in  an  effort  to  get  her  to  go  away,  so  that  he  could  turn  
to  some  other  business.  We  must  assume  that  Bond  was  told  
a   tall   tale.   But   state   law   cannot   be   enforced   through   §1983.  
See,   e.g.,   Archie   v.   Racine,   847   F.2d   1211,   1215–18   (7th   Cir.  
1988)  (en  banc).   Bond  does  not  contend   that   the  police  con-­‐‑
fiscated  guns  from  women  (but  not  men)  without  warrants.  
Instead   she   appears   to   contend   that   the   police   confiscated  
guns  from  everyone,  except  her  husband,  without  waiting  for  
a   warrant.   That   might   have   the   makings   of   a   class-­‐‑of-­‐‑one  
claim,   but   Bond’s   counsel   abjured   a   class-­‐‑of-­‐‑one   claim   both  
in   the   appellate   briefs   and   at   oral   argument.   What’s   more,  
this   court’s   inability   to   produce   a   majority   opinion   in   Del  
Marcelle   shows   that   the   law   concerning   class-­‐‑of-­‐‑one   chal-­‐‑
lenges  to  the  decisions  of  the  police  about  which  laws  to  en-­‐‑
force,   and   how   vigorously,   is   anything   but   clearly   estab-­‐‑
lished.  
     Appellants   relied   on   Feeney.   Instead   of   responding   (her  
brief  does  not  even  cite  Feeney),  Bond  invokes  an  earlier  de-­‐‑
cision,  Arlington  Heights  v.  Metropolitan  Housing  Development  
Corp.,   429   U.S.   252,   266   (1977),   for   the   proposition   that   the  
disparate  impact  of  a  governmental  policy  violates  the  equal  
protection   clause.   Arlington   Heights   says   the   opposite,   how-­‐‑
ever.  Citing  Washington  v.  Davis,  the  Court  wrote  that  proof  
of  discriminatory  intent  is  essential.  It  added,  as  Washington  
v.   Davis   also   had   done,   that   a   policy’s   effects   may   help   a  
court  understand  the  defendants’  intent.  Adoption  of  a  poli-­‐‑
cy  that  bears  more  heavily  on  women  than  on  men,  yet  lacks  
any   apparent   justification,   could   support   an   inference   that  
the  defendants  chose  the  policy  because  of  its  adverse  effect  
on  women.  
7                                                   Nos.  11-­‐‑3275  &  11-­‐‑3559  

     It  does  not  take  a  supposition  of  animus  toward  women,  
however,   to   explain   why   domestic-­‐‑relations   investigations  
receive   lower   priority   than   murder,   rape,   or   child   abuse   in-­‐‑
vestigations.  Perhaps  a  state  ought  to  appropriate  the  money  
necessary   to   allow   better   enforcement   of   the   domestic-­‐‑
battery   and   firearms-­‐‑control   laws,   but   a   law-­‐‑enforcement  
agency   must   set   priorities   in   light   of   the   resources   in   hand.  
Whether  or  not  the  defendants’  priorities  were  unwise,  it  is  
not  possible  given  Feeney  and  this  complaint’s  allegations  to  
find  them  unconstitutional.  There  is  certainly  a  rational  basis  
for   giving   murder   and   rape   investigations   higher   priority  
than   domestic-­‐‑relations   matters,   and   the   equal   protection  
clause  does  not  authorize  the  judiciary  to  take  over  priority-­‐‑
setting  for  law  enforcement.  How  domestic-­‐‑relations  matters  
compare   with   the   many   other   subjects   clamoring   for   law-­‐‑
enforcement   attention   is   for   the   people   to   decide   through  
elections  and  appointments.  
      Statements   made   at   oral   argument   lead   us   to   infer   that  
Bond’s  lawyers  have  not  fully  appreciated  the  difference  be-­‐‑
tween  disparate  impact  and  disparate  treatment.  The  district  
judge  has  discretion  to  allow  Bond  to  plead  again.  If  she  has  
evidence  that  defendants  protect  men  from  threats  of  domes-­‐‑
tic   violence   while   failing   to   protect   similarly   situated   wom-­‐‑
en,  that  could  demonstrate  sex  discrimination  meeting  Feen-­‐‑
ey’s  standards.  (This  is  an  individual-­‐‑capacity  suit,  so  the  ev-­‐‑
idence  must  deal  with  the  conduct  of  these  defendants  rather  
than  law-­‐‑enforcement  officials  in  the  aggregate.)  
     If   the   court   allows   Bond   to   re-­‐‑plead,   and   she   chooses   to  
do  so,  her  lawyers  must  keep  in  mind  that  discrimination  in  
law   enforcement   must   be   shown   through   data;   impressions  
or  “information  and  belief”  will  not  suffice.  See  United  States  
Nos.  11-­‐‑3275  &  11-­‐‑3559                                                 8  

v.  Armstrong,  517  U.S.  456  (1996),  which  not  only  sets  a  high  
evidentiary  standard  before  a  court  may  order  discovery  in-­‐‑
to  law-­‐‑enforcement  practices  but  also  reiterates  that  proof  of  
disparate  treatment  is  essential.  See  also  McReynolds  v.  Mer-­‐‑
rill   Lynch   &   Co.,   694   F.3d   873,   884–87   (7th   Cir.   2012).   But  
Bond  and  her  counsel  may  well  conclude  that  claims  under  
state   law   provide   the   best   chance   of   recovery.   (An   affidavit  
from   one   officer   calls   another’s   failure   to   confiscate   Omo-­‐‑
Osagie’s  guns  “derelict  police  work.”)  If  the  federal  claim  is  
dismissed  or  abandoned,  the  district  court  should  relinquish  
supplemental  jurisdiction  over  Bond’s  state-­‐‑law  theories.  
                                               VACATED  AND  REMANDED